Title: William Clark to Meriwether Lewis, 18 July 1803
From: 
To: 


            
              
                Dear Lewis
              
              ClarksVille July 18th. 1803
            
             I received by yesterdays Mail, your letter of the 19th. ulto: The Contents of which I recived with much pleasure—The enterprise &a. is Such as I have long anticipated and am much pleased With—and as my Situation in life will admit of my absence the length of time necessary to accomplish Such an undertakeing I will chearfully join you in an ‘official Charrector’ as mentioned in your letter, and partake of the dangers, difficulties, and fatigues, and I anticipate the honors & rewards of the result of Such an enterprise, Should we be successful in accomplishing it. This is an under takeing fraited with many difeculties, but My friend I do assure you that no man lives Whith Whome I would perfur to under take Such a Trip &c. as your Self, and I shall arrange My Matters as well as I can against your Arrival here.
             It may be necessary that you inform the President of My acceding to the proposals, so that I may be furnishd with such Credentials as the nature of the Toure may require—Which I Suppose had best be fowarded to Louisville. The Objects of this Plan of Government, are Great and Worthey of that great Charecetor the Main-Spring of its Action—The Means with which we are furnished to carry it into effect, I think may be Sufficintly liberal—The plan of operation, as laid down by you (with a Small addition as to the out fit) I highly approve of.
             I shall indeaver to engage (temporally) a few men, such as will best answer our purpose, holding out the Idea as stated in your letter—The subject of which has been Mentioned in Louisville several weeks agoe.
             Pray write to me by every post after recving this letter, I shall be exceedingly anxious to here from you.
             With every sincerity & frendship
            
              
                Wm. Clark
              
            
            
              
            
          